United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.N., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
PENNSYLVANIA P & DC, Southeastern, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-602
Issued: August 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2007 appellant filed a timely appeal from schedule award decisions of
the Office of Workers’ Compensation Programs dated February 7 and August 1, 2007. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
determinations in this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she has more
than a 13 percent impairment of the right upper extremity for which she received a schedule
award.
FACTUAL HISTORY
On March 13, 2002 appellant, then a 37-year-old distribution clerk, filed a Form CA-1,
traumatic injury claim, alleging that she injured her right hand and wrist that day. She began
working limited duty, and on April 18, 2002, the Office accepted that she sustained an

employment-related right wrist sprain. A May 22, 2002 right wrist magnetic resonance imaging
scan (MRI) demonstrated no evidence of a full thickness tear, questionable tendinitis of the
extensor carpilunaris tendon and no acute bony abnormality. Appellant came under the care of
Dr. Scott M. Fried, a Board-certified osteopath specializing in orthopedic surgery. Under his
auspices, an upper extremity functional capacity evaluation was performed, on July 31, 2002.
Hand function evaluation using the Jamar dynamometer demonstrated level III strength of 25 on
the right. Right wrist extension was 60 degrees, flexion 58 degrees, radial deviation 12 degrees
and ulnar deviation 27 degrees. Dr. Fried reviewed the functional capacity evaluation and
provided restrictions to appellant’s physical activities. In a February 27, 2003 report, he advised
that appellant had significant instability of the right wrist and diagnosed an acute right wrist
radioulnar joint and capito-hamato-lunato-triquetral ligament injury and recommended
arthroscopic exploration. Dr. Fried continued to submit reports, including an April 10, 2003
functional capacity evaluation.
On August 20, 2004 appellant filed a schedule award claim and submitted an April 6,
2004 report in which Dr. David Weiss, an osteopath, noted the history of injury and appellant’s
complaint of intermittent right wrist pain and stiffness. Dr. Weiss reported that she worked light
duty and that her household duties were restricted with difficulty brushing her teeth, grasping,
pulling, pushing, driving a motor vehicle and in fine dexterity of her right hand. Appellant’s
pain level was graded at 0 to 4 in a scale of 10. Physical examination of the right wrist
demonstrated dorsiflexion of 75 degrees, palmar flexion of 75 degrees, radial deviation of 20
degrees and ulnar deviation of 35 degrees. Ulnar impingement sign produced pain in the distal
radioulnar joint. Other testing including Tinel’s, Phalen’s and carpal compression was negative.
Grip strength testing using the Jamar dynamometer demonstrated 12 kg at level III on the right.
Dr. Fried diagnosed post-traumatic distal radioulnar joint injury to the right wrist, triangular
fibrocartilage complex injury to the right wrist by clinical impression, and cumulative and
repetitive trauma disorder to the right wrist. He opined that in accordance with the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides),1 under Table 16-34 appellant had a 20 percent right upper
extremity impairment arising from a grip strength deficit and, under Table 18-1, a 3 percent painrelated impairment, for a total 23 percent right upper extremity impairment.
On June 30, 2005 the Office referred the medical record, including Dr. Weiss’ report, to
an Office medical adviser for review. In an undated report, the Office medical adviser noted his
review of the medical record including Dr. Weiss’ April 6, 2004 report. He advised that
maximum medical improvement had been reached on April 6, 2004 and noted that grip strength
was very subjective. The Office medical adviser stated that Dr. Weiss’ measurements were not
in agreement with the measurements found on the July 31, 2002 functional capacity evaluation
and based his grip strength impairment rating on the latter, finding a 10 percent impairment
under Table 16-34. He agreed that appellant had a 3 percent pain-related impairment, for a total
13 percent right upper extremity impairment rating. Dr. Fried continued to submit reports and
functional capacity evaluations.

1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

By decision dated February 7, 2007, appellant was granted a schedule award for a 13
percent right upper extremity impairment, to run for 283.92 days from April 6, 2006 to
January 14, 2007. On February 15, 2007 appellant, through her attorney, requested a hearing
that was held on June 12, 2007. She did not appear at the hearing, and her attorney argued that
Dr. Weiss’ report should be credited or at the very least, a conflict in medical evidence had been
created. In an August 1, 2007 decision, an Office hearing representative affirmed the
February 7, 2007 schedule award decision.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act2 and section 10.404 of
the implementing federal regulation,3 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides4 has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.5
It is the claimant’s burden to establish that he or she sustained a permanent impairment of
a scheduled member or function as a result of an employment injury.6 Office procedures provide
that to support a schedule award, the file must contain competent medical evidence which shows
that the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (“date of maximum medical improvement”), describes the impairment in sufficient
detail to include, where applicable, the loss in degrees of active and passive motion of the
affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation, or other pertinent description of the impairment, and the percentage of
impairment should be computed in accordance with the fifth edition of the A.M.A., Guides. The
procedures further provide that, after obtaining all necessary medical evidence, the file should be
routed to the Office medical adviser for opinion concerning the nature and percentage of
impairment, and the Office medical adviser should provide rationale for the percentage of
impairment specified.7
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Supra note 1.

5

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
6

Tammy L. Meehan, 53 ECAB 229 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6(b-d) (August 2002).

3

of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
figures and tables found in the A.M.A., Guides. However, all factors that prevent a limb from
functioning normally should be considered, together with the loss of motion, in evaluating the
degree of permanent impairment.8
Chapter 16 of the fifth edition of the A.M.A., Guides provides the framework for
assessing upper extremity impairments.9 Section 16.8a provides that, in a rare case, if the
examiner believes the individual’s loss of strength represents an impairment factor that has not
been considered adequately by other methods, the loss of strength may be rated separately. An
example of such situation would be loss of strength due to a severe muscle tear that healed
leaving a palpable muscle defect. Decreased strength cannot be rated in the presence of
decreased motion, painful conditions, deformities or absence of parts that prevent effective
application of maximal force in the region being evaluated.10 Section 16.4 provides that in
evaluating abnormal motion both active and passive motion measurements are necessary to
evaluate the joint motion under the appropriate charts, and these should be added to obtain the
total motion impairment.11
Section 18.3b provides that pain-related impairment should not be used if the condition
can be adequately rated under another section of the A.M.A., Guides. Office procedures provide
that, if the conventional impairment adequately encompasses the burden produced by pain, the
formal impairment rating is determined by the appropriate section of the A.M.A., Guides.
Section 18.3d provides guidance on how a pain-related impairment should be rated, noting that
an award of up to three percent whole person impairment may be granted if pain increases the
burden of the employee’s condition.12 While the A.M.A., Guides, provides for impairment to the
individual member and to the whole person, the Act does not provide for permanent impairment
for the whole person.13
ANALYSIS
The Board finds this case is not in posture for decision as none of the medical reports
used to determine the schedule awards comports with the A.M.A., Guides. As stated above,
section 16.8 of the A.M.A., Guides, provides that strength measurements are functional tests
influenced by subjective factors that are difficult to control. The A.M.A., Guides does not assign
a large role to strength measurements. Impairment ratings based on objective anatomic findings
take precedence and the A.M.A., Guides gives examples such as a severe muscle tear that healed
leaving “a palpable muscle defect.14 The A.M.A., Guides also provides that decreased strength
8

Robert V. Disalvatore, 54 ECAB 351 (2003).

9

Supra note 1 at 433-521.

10

Id. at 508; see Cerita J. Slusher, 56 ECAB 532 (2005).

11

Id. at 451-52.

12

Id. at 573, 588; see Richard B. Myles, 54 ECAB 379 (2003).

13

See Janae J. Triplette, 54 ECAB 792 (2003).

14

Supra note 1 at 508; see Mary L. Henninger, 52 ECAB 408 (2001).

4

cannot be rated where other medical conditions or factors prevent effective application of
maximum force,15 and that the results of strength testing should be reproducible on different
occasions or by two or more trained observers.16
The Office medical adviser found the date of maximum medical improvement to be
April 6, 2004, the date of Dr. Weiss’ report. Yet he relied on grip strength measurements taken
in July 2002, almost two years previously. The Office medical adviser did not explain why he
relied on the July 2002 report other than to state that grip strength measurements were
subjective.17 While Dr. Weiss opined that under Table 16-34 appellant had a 20 percent grip
strength deficit, he did not explain why this would qualify as a rare exception under section 16.8a
exception or how appellant’s loss of strength was based on etiologic or pathomechanical causes
unrelated to other impairments.18 There is no evidence of record to show that grip strength
testing was repeated and verified in any subsequent examinations. Furthermore, the medical
evidence in this case does not qualify as an unusual case under section 16.8a of the A.M.A.,
Guides.
In section 18.3d(c), the A.M.A., Guides provides that an additional three percent
impairment may be granted for pain that slightly increases the burden of a condition.19 Based on
the conclusions of Dr. Weiss and the Office medical adviser, appellant might receive an
additional three percent impairment for pain.20 The A.M.A., Guides warns that examiners should
not use Chapter 18 to rate pain-related impairment for any condition that can be adequately rated
on the body and organ impairment rating systems given in other chapters.21
The presence of pain alone does not justify a pain-related impairment. Dr. Weiss advised
that appellant’s wrist condition caused intermittent right wrist pain and stiffness and that her
household duties were restricted, noting difficulty grasping, pulling, pushing and with fine
dexterity in her right hand. He graded her pain as between 0 and 4 on a scale of 10. Dr. Weiss
did not adequately explain why appellant’s right wrist condition could not be rated in other
chapters of the A.M.A., Guides or how her condition falls within one of the several exceptions in
Chapter 18.3a.22 The Office medical adviser merely adopted Dr. Weiss’ conclusion without
comment or explanation as there is no medical opinion evidence of record that follows the
15

Id.; see Cerita J. Slusher, supra note 10.

16

Supra note 1 at 509.

17

See generally Keith Hanselman, 42 ECAB 680 (1991).

18

See K.W., 59 ECAB ____ (Docket No. 07-1547, issued December 19, 2007).

19

Supra note 1 at 573.

20

See Richard B. Myles, 54 ECAB 379 (2003).

21

Id. at 571.

22

Section 18.3a of the A.M.A., Guides provides that a pain-related impairment can be rated when there is excess
pain in the context of a verifiable medical condition that causes pain, when there are well established pain
syndromes without significant identifiable organ dysfunction to explain the pain, and when there are other
associated pain syndromes. Id. at 570.

5

A.M.A., Guides. Therefore, the case is not in posture for decision and must be remanded to the
Office
On remand, the Office should further develop the medical evidence and obtain an opinion
on appellant’s right upper extremity impairment that conforms with Office procedures and the
A.M.A., Guides. Following this and any other development deemed necessary, the Office shall
issue an appropriate decision on the merits of appellant’s schedule award claim.23
CONCLUSION
The Board finds that this case is not in posture for decision because further development
of the medical evidence is warranted to determine the permanent impairment of appellant’s right
upper extremity resulting from her accepted right wrist sprain.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 1, 2007 be vacated and case remanded to the Office for
proceedings consistent with this opinion of the Board.
Issued: August 6, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

See Beatrice L. High, 57 ECAB 329 (2006).

6

